Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slideably arranged pull element” (see Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” (see line 6) and “said,” should be avoided.
Claim Objections
Claim 3 is objected to because of the following informalities: it appears in claim 3, line 2, that the word – connection – should be inserted between the phrase “a second” and the word “part” recited as “a first connection part” in line 2. Appropriate correction is required.
		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…….a second connection portion constituting a mechanical locking structure that prevents the first portion and the second portion from being detached from each other, the second connection portion further comprising: 
- a protruding structure having at least one contact surface and a longitudinal axis and 
- a receiving recess formed by at least one contact surface configured to bear against the at least one contact surface of the protruding structure.” 
The recitation of “a receiving recess formed by at least one contact surface configured to bear against the at least one contact surface of the protruding structure” is confusing and not clearly understood. The recitation of “a receiving recess formed by at least one contact surface” appears to mean that the structure is provided on the “second connection portion,” which is incorrect.  The “receiving recess formed by at least one contact surface” cannot bear against “the at least one contact surface of the protruding structure.”
The following paragraphs [0106] and [0116] of the instant application (US 2020/0306996) describes that “the second portion 76 comprises a protruding structure 102 that is brought into engagement with a corresponding receiving recess 106 provided in the first portion 74.” 
[0106] FIG. 2A shows a cross-sectional view of a connector 70 according to the invention. The connector 70 comprises a first portion 74 and a second portion 76. The second portion 76 comprises a protruding structure 102 that is brought into engagement with a corresponding receiving recess 106 provided in the first portion 74.

[0116] FIG. 4A illustrates a cross-sectional view of a connector 70 according to the invention. The connector 70 comprises a first portion 74 and a second portion 76 attached thereto. The connector 70 comprises a shaft 116 arranged in one end of the connector 70 and a recess 106 provided in the first portion 74.

However, the proposed recitation of “a receiving recess formed by at least one contact surface provided on the first connection configured to bear against the at least one contact surface of the protruding structure” might clarify the ambiguity of the claimed language. 
Claim 12 recites “the first connection portion is provided in a position, provided in a distance larger than half the length of the connector from the second connection portion.” There is no antecedent basis for “the length of the connector.” The provided Figs. 1A-1C and 5 show a connector (70) having a first connection portion (74) which is round or circular (having a diameter) in shape with a thickness and a second connection portion (76) which is round or circular (having a diameter) in shape with a thickness. Therefore, the recitation of “the length of the connector” is confusing and not clearly understood since there is no length for the connector. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 13, and 15, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kalb et al. (US 2016/0236357) (see IDS).   
RE claim 1, Kalb et al. (US 2016/0236357) discloses a quick connector (see Exhibits A & B) for mechanically connecting a device to a robot (see paragraphs [002], [0023-0024]), wherein the connector comprises a first portion (104) capable of being attached to the robot and a second portion (102, 110) capable of being attached to a device or connected to the robot, wherein the first portion and the second portion are detachably attached to each other by means of: a) a first connection portion (180) constituting a rotational system comprising a pivot about which the first portion can rotate with respect to the second portion and b) a second connection portion (102) constituting a mechanical locking structure (see paragraph [0025]) that prevents the first portion and the second portion from being detached from each other, the second connection portion (110) further comprising: a protruding structure (118, 119) (see Fig. 1) having at least one contact surface and a longitudinal axis and a receiving recess (188, 189) (See Fig. 1) formed by at least one contact surface (189) provided on the first connection portion (180) configured to bear against the at least one contact surface (119) of the protruding structure (118), wherein the surfaces are angled (see Fig. 1) (See Exhibit A) relative to the longitudinal axis in such a manner that the friction force between the contact surfaces has a magnitude that ensures that the resulting force acting on the protruding structure is sufficiently large to keep the protruding structure in engagement with the recess.                      Exhibit A
       
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Exhibit B

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

RE claim 2, Fig. 4 of Kalb et al. connector (US 2016/0236357) (see Exhibit B) teaches that the first connection portion (180) shows a pivot joint, preferably a pivot joint comprising a first pivot structure (see the upper structure next the upper pin 114) and a second engaging pivot structure (114) located on base 102 arranged to rotate with respect to the first pivot structure .
RE claims 4, Figs. 4 and 5 of Kalb et al. connector (US 2016/0236357) show that the first portion (104) and the second portion (102) are provided with corresponding engagement structures constituting a snap-fit connection (See Exhibit B) or wherein the connector comprises a slideably arranged press element (116) arranged to unlock the engagement structures from each other by moving the press element.
RE claim 5, Figs. 4 and 5 of Kalb et al. connector (US 2016/0236357) show the connector comprises a slideably arranged press element (116) arranged to unlock the engagement structures from each other by moving the press element.
RE claim 8, Kalb et al. connector (US 2016/0236357) discloses the connector is capable of receiving a coupler (180) which is also considered as an adaptor (See paragraph [0023] capable of being detachably attachment of the one or more adaptors to the connector.
RE claim 13, Kalb et al. (US 2016/0236357) discloses a quick connector (see Exhibits A & B) for mechanically connecting a device to a robot (see paragraphs [002], [0023-0024]), wherein the connector comprises: a first portion (104, 180) capable of being attached to the robot, said first portion further comprising: a rotatable engagement structure (181); and a receiving recess (189) (see Fig. 1) formed by at least one contact surface; a second portion (102) capable of being attached to a device or to be connected to the robot (See paragraph [0024]), wherein the first portion and the second portion are detachably attached to each other (see Fig. 4), said second portion further comprising: a pivot (114) for engaging with the rotatable engagement structure; and a protruding structure (118) (See Fig. 1) having a longitudinal axis and at least one contact surface (119) (see Fig. 1) configured to bear against the at least one contact surface of the receiving recess structure (189); wherein the surfaces are angled (see Fig. 1) relative to the longitudinal axis in such a manner that the friction force between the contact surfaces has a magnitude that ensures that the resulting force acting on the protruding structure is sufficiently large to keep the protruding structure in engagement with the recess.
RE claim 15, Figs. 4 and 5 of Kalb et al. connector (US 2016/0236357) show the connector comprises a slideably arranged press element (116) arranged to unlock the engagement structures from each other by moving the press element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kalb et al. connector (US 2016/0236357). 
Kalb et al. connector (US 2016/0236357), as presented above, does not specifically show the structural dimension of the elements, i.e., the first connection portion is provided in a position, provided in a distance larger than half the length of the connector from the second connection portion.  However, it would have been obvious to those skilled in the robotic tool changing art to optimize the dimension of the structural elements of the first connection portion and the second connection portion of Kalb et al. connector (US 2016/0236357) to provide a reliable tool changing device to a user. 
 Allowable Subject Matter
Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 6, 7, and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
RE claim 3, the claim specifically recites “the connector comprises an adaptor comprising a first connection part and a second part, wherein the adapter comprises one or more connection structures configured to connect the distal end of a first pipe or cable with the distal end of a second pipe or cable.” It appears that it would not be obvious to modify or provide “the connector comprises an adaptor comprising a first connection part and a second part, wherein the adapter comprises one or more connection structures” on the Kalb et al. connector (US 2016/0236357) to connect the distal end of a first pipe or cable with the distal end of a second pipe or cable. Note that claims 6 and 7 depend on claim 3. 
RE claim 14, similarly, it appears that it would not be obvious to modify or provide “the connector comprises an adaptor comprising: a first connection part configured to be attached to the first portion; and a second connection part, configured to be attached to the second portion; wherein the adapter comprises one or more connection structures” on the Kalb et al. connector (US 2016/0236357) to connect the distal end of a first pipe or cable with the distal end of a second pipe or cable.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaul; Lukas Sebastian, Gloden; Michael L., and Bohle, II; David John disclose a robotic tool changer.
Lorenz; Thomas and Marttinen; Edwin E. show a vacuum gripper with suction cups.
Zachary; Kyle Russell provides a magnetic tool changer.
Stone; Paul R. invents a rotary compact tool.
Dellach; Jeffery J. employs a quick connect tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651